Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00171-CV

                                        James HERNANDEZ,
                                              Appellant

                                                   v.

                              R. A. OSBORNE ENTERPRISES, LLC,
                                          Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-19771
                          The Honorable Richard E. Price, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 21, 2013

DISMISSED

           On July 30, 2013, Appellant filed a letter informing the court that the parties had settled

their dispute. On August 1, 2013, Appellant filed a motion to dismiss this appeal. Appellant’s

motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a), 43.2(f). Costs of the

appeal are taxed against the parties who incurred them. See id. R. 43.4.


                                                    PER CURIAM